internal_revenue_service significant index no department of the washington dc contact person telephone number in reference to - dai p ra t a1 apr in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company has a calendar_year fiscal_year for the and fiscal years the company had positive working_capital and net_worth for the fiscal_year the company had negative working_capital and net_worth for the and fiscal years the company had negative net_earnings the company is working with an outside consulting service to effect a recovery as a result the company has discontinued collateral lines in order to reduce overhead expense and simplify the management of its operations and focus on its core businesses other measures are being taken as well so that the company anticipates a small profit in and larger profits and positive net_worth and working_capital in subsequent years bho as of date the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following condition the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a form_2848 power_of_attorney on file a copy of this letter has also been sent to the manager employee_plans classification in sincerely jor lalor fp james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division 3y
